COURT OF CHANCERY
                                        OF THE
                                  STATE OF DELAWARE
Sam Glasscock III                                                                 CHANCERY COURTHOUSE
VICE CHANCELLOR                                                                         34 The Circle
                                                                               GEORGETOWN, DELAWARE 19947
                                                                                            AND
                                                                            LEONARD L. WILLIAMS JUSTICE CENTER
                                                                             500 NORTH KING STREET, SUITE 11400
                                                                              WILMINGTON, DELAWARE 19980-3734



                                     DATE SUBMITTED: July 2, 2018
                                     DATE DECIDED:   July 3, 2018


Dean Campbell, Esquire                       Richard E. Berl, Jr., Esquire
Law Office of Dean A. Campbell LLC           Hudson Jones Jaywork & Fisher LLC
20175 Office Circle                          34382 Carpenter’s Way, Suite 3
Georgetown, DE 19947                         Lewes, DE 19958

         RE: Fringer v. Kersey Homes, Inc.
             C.A. No. 9780-VCG

Dear Counsel:

        I have Plaintiff’s Motion for Reargument or in the alternative Motion to Amend
Memorandum Opinion dated July 2, 2018. No response by Defendants is necessary. Proper
grounds for granting a motion for reargument are that the Court, in its decision, has made an
error of law or a misapprehension of fact, fundamental to its opinion. Upon review of the
Motion, I find that it is without merit and is therefore denied.

       The parties should attempt to agree to the appropriate method of administration of a
remedy in this case. I will convene an office conference within two weeks concerning the
appropriate remedy. To the extent that the foregoing requires an order to take effect, IT IS SO
ORDERED.

                                             Sincerely,

                                             /s/ Sam Glasscock III

                                             Vice Chancellor
cc:      Register in Chancery